Citation Nr: 1421072	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  13-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for venous insufficiency of the left leg.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in April 2014, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).


FINDING OF FACT

The venous insufficiency of the left leg has not resulted in persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for venous insufficiency of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7121 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in June 2012 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in July 2012.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's venous insufficiency of the left leg is rated as 10 percent disabling under 38 C.F.R. § 4.104, DC 7121, which evaluates impairment from post-phlebitic syndrome of any etiology with findings attributed to venous disease.

A 10 percent rating is warranted when there is intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, DC 7121 (2013).

A 20 percent rating is warranted when there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.

A 40 percent rating is warranted when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.

A 60 percent rating is warranted when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.
A 100 percent rating is warranted when there is massive board-like edema with constant pain at rest.  Id. 

The Veteran was afforded a VA examination in July 2012.  He reported that he has never worn compression hose.  The Veteran reported mild aching after prolonged standing and some itch around the left lateral malleolus where he previously had a chronic dermatitis that now appeared resolved.  He stated that unless he was scratching, there had never been any ulcers or skin breakdown in the areas of the varicose veins.  In the past several years, he had gotten more varicose veins on his right ankle area.  Examination revealed asymptomatic palpable varicose veins and persistent stasis pigmentation or eczema.  The examiner reported that the Veteran had moderate superficial purple varicosities both visible and palpable around bilateral ankles, worst at left malleolus in a triangular area measuring seven centimeters at base with other two sides measuring 11 centimeters.  There was mild brownish stasis hyperpigmentation within that area; no excoriations, lesions, crusting, or scaling was noted there.  Mild varicosities were also appreciated around the left ankle medial malleolus.  There was no significant pedal, ankle or lower extremity edema.  There were no varicosities on the thigh and he did not have hair on his legs.  The examiner opined the Veteran's condition remained mild and that it precluded prolonged standing without changing position for periods of time to exceed 30 minutes and walking over 30 minutes without stopping to rest.  The examiner further opined that sedentary work where the Veteran was permitted to elevate his ankles if swollen as needed and to take adequate stretch breaks was not precluded by this condition.

The Veteran's treatment records during this appeal period have not shown treatment for his venous insufficiency of the left leg.  The Veteran has not made any statements indicating symptoms such as those listed in the rating criteria.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  The next higher rating of 20 percent requires symptoms such as persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Although the Veteran was shown to have persistent stasis pigmentation or eczema at the July 2012 VA examination, the examiner noted that there was no significant edema.  None of the Veteran's statements or treatment records have shown persistent edema, incompletely relieved by elevation of extremity.  Furthermore, the examination report shows that the Veteran reported mild aching after prolonged standing; the currently assigned 10 percent rating specifically takes into account aching and fatigue in leg after prolonged standing or walking.  Moreover, the examiner indicated that the Veteran's palpable varicose veins were asymptomatic.  A noncompensable rating under DC 7121 is warranted for asymptomatic palpable or visible varicose veins.  In this case, considering that the Veteran has symptoms addressed in the currently assigned 10 percent rating, and the even lower noncompensable rating, the Board is unable to conclude that a rating in excess of 10 percent is warranted.  There is no indication in the Veteran's statements, treatment records or VA examination that he has the symptoms indicative of a higher rating.  The fact that the examiner opined that the Veteran's condition was mild supports the Board's finding that a rating in excess of 10 percent is not warranted at any time during this appeal.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the Veteran's venous insufficiency of the left leg does not warrant a rating in excess of 10 percent.   

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's venous insufficiency of the left leg symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's venous insufficiency of the left leg disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

A claim for a total disability rating based on individual unemployability (TDIU) was denied by the RO during this appeal; the Veteran did not appeal that denial.  Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, a new claim for entitlement to a TDIU has not been has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for venous insufficiency of the left leg is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


